Exhibit 10.1

[Letterhead of Southern California Edison]

April 25, 2006

Robert Foster

30 Savona Walk

Long Beach, CA 90803

 

  Re: Consulting Agreement

Dear Bob:

This letter confirms our mutual agreement to terminate the “Consulting Term”
under your Consulting Agreement, dated August 25, 2005 (the “Consulting
Agreement”), with Southern California Edison Company (“SCE”) effective April 12,
2006.

You have been paid all amounts due to you pursuant to the Consulting Agreement
and you are not entitled to any future compensation or benefits pursuant to the
Consulting Agreement.

Your obligation to comply with Sections 8 and 9 of the Consulting Agreement will
continue until January 1, 2009; provided that your obligation to comply with
Section 8 of the Consulting Agreement will terminate upon any earlier
“Governmental Service Date” (as that term is defined in the Consulting
Agreement). Your obligation to comply with Section 7 of the Consulting Agreement
will continue indefinitely.

If this letter accurately sets forth our agreement with respect to the foregoing
matters, please sign the enclosed copy of this letter and return it to me.

 

Very truly yours, /s/ Stephen E. Pickett Stephen E. Pickett

 

ACKNOWLEDGED AND AGREED: /s/ Robert Foster Robert Foster